Citation Nr: 9923880	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured sesamoid bone of the left foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
March 1978.

This case came to the Board of Veterans' Appeal (Board) on 
appeal from a January 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased (compensable) disability rating for his service-
connected left foot disability.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in September 1995.  The RO received his substantive 
appeal later that month.  In December 1996, the veteran 
presented testimony at a personal hearing before the Hearing 
Officer (HO) at the local VARO.  By decision and supplemental 
statement of the case (SSOC) issued later that month, the HO 
granted an increased rating to 10 percent disabling.  
However, the veteran's claim for a disability evaluation in 
excess thereof was denied by SSOCs issued in October and 
December of 1997.

At his request, the veteran was scheduled to attend a 
February 2, 1999 hearing before a Member of the Board in 
Washington, DC; he failed to report.  A motion for a new 
hearing date, for good cause shown, was granted by the 
undersigned in February 1999.  In later correspondence 
between the veteran and the Board, dated in March and April 
1999, it was clarified that the veteran desired a 
Videoconference hearing.  Accordingly, the Board remanded 
this case to the RO in April 1999 in order to schedule the 
veteran for such a hearing.  The veteran thereafter presented 
testimony at a Videoconference hearing conducted by the 
undersigned Member of the Board in June 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.  

In July 1999, the veteran submitted 'additional' evidence to 
the Board consisting of VA treatment records, as well as 
service personnel and medical records, with a waiver of 
initial RO consideration pursuant to the strictures of 38 
C.F.R. § 20.1304 (1998).

In addition, a review of the veteran's August 1995 VA Form 9 
and personal hearing transcripts reveals that he has raised 
claims of entitlement to service connection for right knee, 
low back and an acquired psychiatric disorders secondary to 
his service-connected left foot disability.  However, insofar 
as these issues are not inextricably intertwined with the 
claim currently certified for appellate consideration, they 
are referred to the RO for appropriate action.


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a fractured sesamoid 
bone of the left foot is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995). Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Concerning the veteran's current increased rating claim, it 
is noted that the veteran was last afforded a VA orthopedic 
examination in October 1994, almost 5 years ago, and that he 
now states that his left foot disorder has increased in 
severity.  Yet, there has been no attempt to obtain a 
contemporaneous examination for purposes of determining 
entitlement to an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
evidence available is "too old" for an adequate evaluation 
of the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of any private medical 
providers that have treated him for the 
disability at issue.  The veteran should 
also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including X-
rays, laboratory tests and/or special 
studies performed.  All records obtained 
should be added to the claims folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected residuals of a 
fractured sesamoid bone of the left foot.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the veteran's 
service-connected left foot disorder, 
including complete ranges of motion 
studies.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected left foot disorder, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected left 
foot disorder on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  A copy of this 
report must be associated with the 
veteran's claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim seeking entitlement 
to an increased rating for residuals of a 
fractured sesamoid bone of the left foot.  
If this determination remains unfavorable 
to the veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


